SECOND DIVISION
                            MILLER, P. J.,
         MERCIER, J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   August 13, 2021



In the Court of Appeals of Georgia
 A20A0214. JEFFERSON v. THE STATE.

      PHIPPS, Senior Appellate Judge.

      A Fayette County jury found Ted Andrew Jefferson guilty of two counts of

armed robbery, kidnapping with bodily injury, two counts of aggravated assault,

burglary, and possession of a firearm during a felony. Following the trial court’s

partial denial of his motion for new trial, Jefferson appeals, contending that the

evidence was insufficient to sustain his conviction for kidnapping with bodily injury,

the trial court erred by allowing the victim to identify Jefferson in court, and his

counsel was ineffective. Finding no error, we affirm.

      Viewed in the light most favorable to the verdicts, Jackson v. Virginia, 443 U.

S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979), the evidence at trial showed

that the victim was at her home when two men, later identified as Jefferson and his
cousin Gilbert Jefferson (“Gilbert”), entered her residence. Both men were wearing

masks, and one held a shotgun. Jefferson had been told by Christopher Falkner that

the tenant who lived in the victim’s basement apartment had received an inheritance

which was kept in the victim’s safe. Jefferson and his cousin planned to steal the

inheritance money. Jefferson attacked the victim, and she fought back. Jefferson told

the victim he wanted the money from the inheritance. During the beating, the victim

screamed loudly to alert her friend who was in the next room. The victim’s friend

entered the living room and was immediately ordered to the ground by Gilbert, who

held the shotgun. At that point, Jefferson grabbed the victim and “pushed [her],

shoved [her], drug [her] into that second room and he said, ‘I’m gonna tie you up.’”

Jefferson threw the victim into a chair and returned to the living room to retrieve a

blanket. The victim testified that she believed Jefferson planned to cover her head

with the blanket, tie it with extension cords he had pulled from the walls, and execute

her. As soon as Jefferson turned away from her, the victim ran out to her deck. After

she had taken six or seven steps, she was shot in the head. The shotgun blast knocked

the victim to her knees, but she got up and continued running. She hid in the woods

behind her house until she “heard a large truck start up and take off.” The victim then

fled to her neighbors’ house, and the neighbors called 911.

                                          2
      Jefferson was indicted, along with his co-defendants Gilbert and Falkner, for

two counts of armed robbery, kidnapping with bodily injury, two counts of

aggravated assault, burglary, and possession of a firearm during the commission of

a crime. Gilbert and Falkner entered negotiated plea agreements and testified for the

State at trial. At the conclusion of the trial, the jury found Jefferson guilty on all

counts. This appeal follows the trial court’s partial denial of Jefferson’s motion for

new trial.1

      1. Jefferson contends that the evidence was insufficient to support his

conviction for kidnapping with bodily injury, arguing that the State failed to prove

the required element of asportation. We disagree.

      When an appellant challenges the sufficiency of the evidence, “the relevant

question is whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson, 443 U. S. at 319 (III) (B) (emphasis in

original). On appeal, the appellant is no longer presumed innocent. Batten v. State,

295 Ga. 442, 443 (1) (761 SE2d 70) (2014).


      1
       The trial court granted Jefferson’s motion for new trial in part, finding that the
evidence was insufficient to support his convictions for armed robbery.

                                           3
      A person commits the offense of kidnapping when such person abducts
      or steals away another person without lawful authority or warrant and
      holds such other person against his or her will. OCGA § 16-5-40 (a).
      Regarding the asportation element,[2] slight movement shall be
      sufficient; provided, however that any such slight movement of another
      person which occurs while in the commission of any other offense shall
      not constitute the offense of kidnapping if such movement is merely
      incidental to such other offense. OCGA § 16-5-40 (b) (1). But
      movement shall not be considered merely incidental to another offense
      if it: (A) conceals or isolates the victim; (B) makes the commission of
      the other offense substantially easier; (C) lessens the risk of detection;
      or (D) is for the purpose of avoiding apprehension. OCGA § 16-5-40 (b)
      (2) (A)-(D).


Rich v. State, 307 Ga. 757, 760 (1) (b) (838 SE2d 255) (2020) (punctuation omitted;

emphasis supplied). According to Jefferson, the State did not prove asportation

because the kidnapping occurred during the commission of a burglary, and the

victim’s movement from one room to the next was incidental to the burglary. This

argument is unavailing.

      “To complete the crime of burglary, it is not necessary that a defendant actually

commit a completed theft; it is sufficient if he enters without authority and with the


      2
       “The element of ‘abducting or stealing away’ . . . [is] known as asportation.”
Whatley v. State, 335 Ga. App. 749, 753 (2) (782 SE2d 831) (2016).

                                          4
intent to commit a theft or felony.” Adams v. State, 284 Ga. App. 534, 535 (1) (644

SE2d 426) (2007) (citation and punctuation omitted). Here, the burglary count in the

indictment alleged that Jefferson “unlawfully, without authority, and with the intent

to commit a theft and felony . . . therein, enter[ed] the dwelling house of [the victim.]”

The State adduced evidence that Jefferson entered the victim’s house without

authority and with the intent to commit a theft. Thus, the crime of burglary, as alleged

in the indictment, was complete as soon as Jefferson entered the victim’s house and

before he forced the victim from the living room into another room. See White v.

State, 332 Ga. App. 495, 499 (2) (c) (773 SE2d 448) (2015). Consequently, the jury

was authorized to find that such forced movement did not “occur[ ] while in the

commission of” the burglary and that the movement was thus not “merely incidental”

to the burglary. See OCGA § 16-5-40 (b) (1); Deleon v. State, 344 Ga. App. 499, 501

(1) (811 SE2d 35) (2018) (finding sufficient evidence of asportation because “[a]s

alleged in the indictment, the armed robbery was complete when [the defendant] took

the victim’s wallet and contents at knife-point — which offense thus occurred before

[the defendant] forced the victim to drive several miles [away]”) (emphasis in

original). Jefferson’s argument that the victim’s movement from one room to another



                                            5
occurred during the commission of the burglary supplies no basis for disturbing the

kidnapping conviction, and this claim fails.

      2. Jefferson argues that the trial court erred by allowing the victim to identify

him in court over his objection. During Jefferson’s trial, the victim identified

Jefferson as one of her attackers, testifying that she recognized Jefferson’s eyes and

facial structure even though he wore a mask during the attack. Relying on Neil v.

Biggers, 409 U. S. 188, 199 (93 SCt 375, 34 LE2d 401) (1972), Jefferson argues that

the trial court erred in admitting this testimony on the ground that the identification

procedure was impermissibly suggestive. In support of this argument, Jefferson

contends, as he did below, that the following facts tainted the identification: the

victim had never previously been asked to identify him, Jefferson was one of only

three African-American men in the courtroom at the time of the victim’s in-court

identification, the trial occurred almost two years after the offense, and the victim’s

assailant wore a mask during the crime. Jefferson’s argument is without merit.

      In-court identifications are “subject to the same rules of evidence, witness

credibility, and cross-examination as all testimony in a criminal trial.” Ralston v.

State, 251 Ga. 682, 683-684 (2) (309 SE2d 135) (1983). In Ralston, the Supreme

Court of Georgia held that “[a] line-up identification, or identification from a group

                                          6
of photographs, is not a prerequisite to every in-court identification.” Id. at 684 (2)

(citation and punctuation omitted). In fact, this Court specifically has held that an in-

court identification is not rendered inadmissible simply because the victim did not

participate in a pre-trial identification procedure before making the in-court

identification. See Pitts v. State, 323 Ga. App. 770, 772 (1) (747 SE2d 699) (2013);

Blige v. State, 205 Ga.App. 133, 135 (4) (421 SE2d 547) (1992) (same).

Consequently, the fact that the victim had not previously identified Jefferson does not

render her in-court identification inadmissible.

      We also reject Jefferson’s argument that the trial court should have prohibited

the victim’s in-court identification because he was one of only three African-

American men in the courtroom when the identification was made. Both the Supreme

Court of Georgia and this Court previously have rejected this argument, and we are

bound by that precedent. See Ralston, 251 Ga. at 684 (2); Pitts, 323 Ga. App. at 772

(1); Williams v. State, 174 Ga. App. 56, 56 (1) (329 SE2d 226) (1985); Mangrum v.

State, 155 Ga. App. 334, 334 (1) (270 SE2d 874) (1980).

      “[T]he problematic aspects of an in-court identification go to the identifying

witness’s credibility, which is solely a question for jury determination.” Pitts, 323 Ga.

App. at 772 (1) (citation and punctuation omitted). Indeed, all of Jefferson’s

                                           7
challenges to the victim’s in-court identification go to the weight and credibility of

the victim’s testimony, not to its admissibility. See Jackson v. State, 335 Ga. App.

500, 502 (1) (782 SE2d 287) (2016). “Challenges to in-court identifications must be

made through cross-examination.” Hunt v. State, 279 Ga. 3, 4 (2) (608 SE2d 616)

(2005).

      Here, defense counsel cross-examined the victim about her in-court

identification of Jefferson, raising questions about the victim’s ability to correctly

identify her assailant given that he was wearing a mask. And, the victim admitted that

her identification of Jefferson was based solely on the shape of his head and the

visible portion of his face from the cheekbones to the forehead. Given that Jefferson’s

counsel cross-examined the victim about her in-court identification of Jefferson, the

admission of the in-court identification is not cause for reversal. See Jackson, 335 Ga.

App. at 502-503 (1).

      3. Finally, Jefferson contends that his trial counsel was ineffective in failing to

“fully confront testifying co-defendants regarding the sentences they were avoiding

by testifying.”     To prevail on this claim, Jefferson must show both that his trial

counsel’s performance was deficient and that he suffered prejudice as a result. See

Strickland v. Washington, 466 U. S. 668, 687 (104 SCt 2052, 80 LE2d 674) (1984).

                                           8
An appellant must satisfy both prongs of the Strickland test, and if he fails as to one

prong, “it is not incumbent upon this Court to examine the other prong.” Smith v.

State, 296 Ga. 731, 733 (770 SE2d 610) (2015) (citation and punctuation omitted).

To establish deficient performance, an appellant “must overcome the strong

presumption that his . . . counsel’s conduct falls within the broad range of reasonable

professional conduct and show that his counsel performed in an objectively

unreasonable way” in light of all the circumstances and prevailing norms. Id. (citation

and punctuation omitted). To establish prejudice, an appellant must show that “there

is a reasonable probability that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different.” Strickland, 466 U. S. at 694. After

reviewing Jefferson’s claim in accordance with these standards, we conclude that

Jefferson has not met his burden of demonstrating that his trial counsel was

ineffective.

      Jefferson’s co-defendants, Falkner and Gilbert, testified at trial. As Jefferson

concedes, his trial counsel cross-examined the co-defendants about avoiding possible

life sentences by testifying against Jefferson. Jefferson argues, however, that his trial

counsel performed deficiently because his cross-examination did not adequately show



                                           9
the extent of the sentences the co-defendants avoided by testifying on the State’s

behalf. This argument is without merit.

       “[D]ecisions about what questions to ask on cross-examination are

quintessential trial strategy and will rarely constitute ineffective assistance of counsel.

In particular, whether to impeach prosecution witnesses and how to do so are tactical

decisions.” Edwards v. State, 299 Ga. 20, 24 (2) (785 SE2d 869) (2016) (citation and

punctuation omitted). “[A] tactical decision will not form the basis for an ineffective

assistance of counsel claim unless it was ‘so patently unreasonable that no competent

attorney would have chosen it.’” Romer v. State, 293 Ga. 339, 344 (3) (745 SE2d

637) (2013) (citation and punctuation omitted). Moreover, “[a]lthough an attorney is

permitted to thoroughly question a testifying co-defendant regarding the details of

any plea agreement, it does not necessarily follow that counsel is ineffective for

failing to elicit all details of the agreement.” Edwards, 299 Ga. at 24 (2) (citation and

punctuation omitted).

       Here, Gilbert testified that, in exchange for his truthful testimony at trial, the

State negotiated a plea deal with him, pursuant to which he was sentenced to ten years

in confinement and ten years of probation for his participation in the crimes. Falkner

likewise testified that he entered into a negotiated plea agreement with the State in

                                            10
exchange for his honest testimony and that he was thereafter sentenced to ten years

of probation for his role in the crimes. On cross-examination, Jefferson’s trial counsel

elicited admissions from Gilbert that he did not want to testify against Jefferson, that

he was only doing so as a condition of the plea agreement, and that he pled guilty

“[i]n order to avoid life in prison.” Trial counsel also aggressively cross-examined

Falkner about his avoidance of a life sentence. Under these circumstances, Jefferson

has not shown that his trial counsel’s strategy in impeaching the co-defendants was

unreasonable. Thus, Jefferson has not shown that his trial counsel’s performance was

deficient, and his claim of ineffective assistance fails. See Davis v. State, 306 Ga.

140, 146-147 (3) (e) (829 SE2d 321) (2019) (where trial counsel elicited testimony

from witness about her potential sentence and her motive for testifying for the State,

defendant failed to demonstrate that his trial counsel’s cross-examination constituted

deficient performance).

      Judgment affirmed. Miller, P. J., and Mercier, J., concur.




                                          11